Citation Nr: 0203910	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  95-41 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1974.

The current appeal arose from a February 1995 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Waco, Texas.  The RO continued the previous February 
1993 denial of entitlement to service connection for PTSD.  

In June 1997 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
PTSD, and remanded the case to the RO for further 
development, and adjudication of the claim of entitlement to 
service connection for PTSD on a de novo basis.

In June 1998 and July 2001, the RO denied entitlement to 
service connection for PTSD on a de novo basis.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service, nor is such alleged.

2.  The previous diagnoses of PTSD are not based on any 
verified, credible stressor from the veteran's active 
service.

3.  The most recent competent medical evidence of record 
shows that the veteran was diagnosed with polysubstance abuse 
and mood disorder due to polysubstance abuse.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(d), 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran seeks entitlement to service connection for PTSD 
secondary to an incident he alleges occurred on January 3, 
1974, in Bamberg, Germany.  He has asserted that he witnessed 
the accidental shooting of a fellow serviceman, CD, by 
another fellow serviceman, Specialist IV DM, with a .45-
caliber weapon.  He has also suggested that he does not know 
what has since happened to either man.

Review of the service medical records indicates the only 
defect noted on the veteran's enlistment examination dated in 
October 1971 was defective vision.  The attached report of 
medical history, also dated in October 1971, shows that he 
indicated he was in good health without any psychiatric 
problems.  An undated service medical record shows that he 
desired an evaluation for mental problems.  In April 1974, he 
sought treatment for reported nervous tension and anxiety due 
to personal problems. 

A report of mental status evaluation dated in August 1974 
shows that the veteran was fully alert and oriented, with 
level mood, clear thinking and normal thought content.  His 
memory was good, he was mentally responsible, he could 
distinguish right from wrong, and he was able to adhere to 
the right.  

A Chapter 13 examination report, also dated in August 1974, 
shows no defects were reported.  In the report of medical 
history completed the same month, he indicated that he 
experienced depression or excessive worry and also nervous 
trouble.

The veteran's service personnel records indicate that his 
primary military occupational specialty was armor recon 
specialist and his secondary specialty Redeye gunner.  He 
served in Germany from June 1972 to July 1974, but did not 
have any combat decorations.  He has no service in Vietnam.


VA hospital treatment records from the Togus, Maine, VA 
Medical Center, show that the veteran was hospitalized in 
September 1983 for a condition diagnosed as adjustment 
disorder with depression and suicide attempt.  The report of 
this hospitalization showed that his mental state was 
entirely related to a recent separation from his wife and her 
intent to get a divorce.

VA hospital treatment records from the Temple VA Medical 
Center dated in June 1992 show that the veteran reported 
hearing helicopters which caused nightmares for the prior six 
months.  His nightmares reportedly involved the killing of a 
10 year old boy.  He reported extensive combat experience and 
having seen many friends die.  It was noted that he had a 
drug overdose in August 1991.  He reported hospitalizations 
in Togus, Maine and Kansas City, Missouri.  

He had not attended any PTSD programs.  He claimed 
experiencing startle reflex.  His sexual interest was intact, 
but he did report being sexually abused by a step brother.  
The discharge diagnosis was PTSD by history.  On associated 
treatment notes, the veteran reported that he had been in the 
Green Berets and served in Vietnam for 6 months in 1972.

A VA examination report dated in July 1992 reveals that on 
psychiatric examination it was noted that the veteran did not 
like VA.  He was admitted to a hospital for psychiatric 
problems in June 1992, but left treatment against medical 
advice. The pertinent diagnosis was a psychiatric condition 
of unknown diagnosis.

VA hospital treatment records dated from December 1997 to 
January 1998 show that the veteran was given diagnoses of 
poly-substance abuse for alcohol, cocaine, and cannabis; mood 
disorder due to poly-substance abuse; and personality 
disorder not otherwise specified.  At time of discharge the 
veteran was described as medically stable with normal vital 
signs and the only restriction to activity was to refrain 
from use of alcohol and drugs.  

A letter from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) dated in March 1999, reports that 
after an extensive search of their records and those of the 
U.S. Army Crime Records Center, they were unable to document 
a shooting incident allegedly witnessed by the veteran during 
December 1973 or January 1974, in Bamberg, Germany.

Copies of morning reports from Second Squadron, Second ACR 
Warner Barracks II, in Bamberg, Germany, for February 1974 to 
March 1974, received in May 1999, show that DRM was on 
ordinary leave from January 8, 1974 to March 12, 1974, and 
that he was promoted from Private First Class, E-3, to 
Specialist IV, E-4, effective February 1, 1974.  The morning 
reports made no mention of any shooting incident involving 
DRM.

VA hospital and outpatient treatment records from the Temple 
VA Medical Center show that the veteran was hospitalized at 
that facility from April 1999 to May 1999 for substance abuse 
treatment and individual therapy.


Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Specific PTSD Criteria

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  


The Court also determined that a diagnosis of PTSD is 
presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor to cause 
PTSD.

New regulations were issued revising the diagnostic criteria 
for rating mental disorders effective November 7, 1996.  61 
Fed. Reg. 52695, Oct. 8, 1996.  The changes affect service 
connection claims for PTSD only in that an amendment to 38 
C.F.R. § 4.125 requires use of the Diagnostic and Statistical 
Manual for Mental Disorders IV (DSM-IV) as opposed to the 
prior version of the manual, the DSM-III-R.  The manual 
criteria define the requirements for a diagnosis of PTSD.

In June 1999, revised regulations concerning PTSD were 
published which reflected the decision of the Court in Cohen.  
Changes were made to 38 C.F.R. § 3.304(f). Service connection 
for PTSD now requires medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis, based on an 
assessment of the credibility, probative value, and relative 
weight of all of the pertinent evidence.

According to the VA Office of General Counsel opinion, there 
is no statutory or regulatory limitation on the types of 
evidence that may be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.

Whether a particular statement in service-department records 
indicating that the veteran participated in a particular 
"'operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.

However, there may be circumstances in which the context of a 
particular service department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.


VA must evaluate the credibility and probative value of all 
pertinent evidence of record and determine whether there is 
an approximate balance of positive and negative evidence or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is an 
approximate balance of positive and negative evidence, the 
issue must be resolved in the veteran's favor. VAOCGPREC 12- 
99.

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen, supra.  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

The Court has held that "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 (2001), 
as determined through recognized military citations or other 
service department evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1, Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor "may 
be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court'' 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor. Id.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f). 

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
Additionally, VA may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West Supp. 2001).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(1)-(3) (West Supp. 2001).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain, (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(1)-(3) (West Supp. 2001).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Bonham and 
Dallas VA Medical Centers.  A reply from the Bonham VA 
Medical Center dated in September 1999 showed that there were 
no visits by the veteran at the Bonham or Dallas facilities 
from August 1991 to September 1999.

The veteran also indicated treatment at the Togus, Maine, VA 
Medical Center, the Waco, Texas, VA Medical Center, and the 
Central Texas Veterans Health Care Facility.  The treatment 
records, including examination reports, have been obtained 
from the respective facilities and have been associated with 
the veteran's claims folder.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board acknowledges that 
the RO considered the veteran's claim with application of the 
provisions of the VCAA, and so advised the veteran of having 
done so when it issued its July 2001 supplemental statement 
of the case.  As set forth above, VA has already met all 
obligations to the veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  In this regard, the 
veteran has been given the opportunity to direct the 
attention of the RO to evidence which he believes is 
supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  There is no known additional evidence claimed by 
the veteran to exist which would substantiate his claim.  
Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection for PTSD

Initially, the Board notes that the RO considered the 
veteran's claim on the basis of the requisite criteria for 
service connection for PTSD effective prior to the amended 
criteria established in this regard.  As the Board noted 
earlier, the revised criteria provided in this decision were 
in effect at the time of the RO's previous review.  
Accordingly, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to the 
revised criteria, the more favorable of the two, for service 
connection for PTSD.  In any event, neither set of criteria 
permit a grant of the benefit sought on appeal.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of PTSD prior to his entrance into service.  He is 
therefore presumed to have been in sound condition unless 
clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  By "clear and 
unmistakable" evidence is meant that which cannot be 
misinterpreted and misunderstood; it is that which is 
"undebateable."  Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with PTSD either prior to or during service.  




The service medical records do not indicate, nor has the 
veteran claimed, that his stressors were incurred during 
combat with the enemy.  Instead, he relates his claimed PTSD 
to an incident wherein a fellow serviceman pointed a 45-
caliber weapon at him, then turned and shot another fellow 
serviceman in the mouth during his period of active service 
while stationed in Germany.  He asserts that the stressful 
incident occurred on January 3, 1974, in Bamberg, Germany, 
and the parties involved were serviceman CD, and serviceman 
DM.

However, as indicated above, the letter from USASCRUR dated 
in March 1999 confirmed that an extensive search was unable 
to substantiate a shooting incident as alleged by the veteran 
from a period between December 1973 or January 1974, in 
Bamberg, Germany.

Additionally, the copies of the morning reports from the 
Second Squadron, Second ACR Warner Barracks II, in Bamberg, 
Germany, for February 1974 to March 1974, showed that DRM was 
on leave from January 1974 to March 1974, and that he was 
promoted in February 1974.  

The reports made no mention of any shooting incident 
involving DRM.  Accordingly, the stressors as reported by the 
veteran have not been verified by any competent authority.

Subsequent to service, although there were occasions where 
based upon the history as provided by the veteran, he was 
examined for PTSD, there is no record of a diagnosis of PTSD 
based upon a verified stressor.  

No health care provider has indicated or even suggested that 
any symptoms experienced by the veteran during his period of 
service may be related to PTSD.  There is no evidence of 
record that the veteran incurred PTSD during service, nor is 
there evidence of a current diagnosis of PTSD.  

The examination reports of record provide diagnoses which 
include adjustment disorder with depression and suicide 
attempt in September 1983, which was said to be entirely 
related to a recent separation from his wife and her intent 
to get a divorce; PTSD by history as reported by the veteran 
in June 1992 wherein he asserted that he had been in the 
Green Berets and served in Vietnam for 6 months in 1972; a 
psychiatric condition of an unknown diagnosis in July 1992; 
and poly-substance abuse for alcohol, cocaine, and cannabis; 
mood disorder due to poly-substance abuse; and personality 
disorder not otherwise specified, from December 1997 to May 
1999.  

With regards to the June 1992 evaluation of PTSD, which was 
based solely on the statements provided by the veteran, a 
medical diagnosis is only as credible as the history on which 
it was based.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a 
diagnosis "can be no better than the facts alleged by the 
appellant."].  It is thus significant that the examiner's 
opinion does not appear to have been based on a thorough 
review of the veteran's medical history, but rather on 
information supplied by the veteran himself.  The evidence of 
record specifically contradicts that the veteran was ever in 
the Green Berets or that he ever served in the Republic of 
Vietnam.

When viewed against the background of the examination reports 
which were negative for any diagnosis of PTSD, the assessment 
of PTSD, by history, did not establish that there was a 
disease or injury that was either manifested in or aggravated 
by his service.  See Swann, 5 Vet. App. at 233 [the Board was 
not bound to accept opinions of two doctors who made 
diagnoses of PTSD almost twenty years following appellant's 
separation from service and who necessarily relied on history 
as related by appellant].  There have been no verified 
stressors in this regard.

The Board recognizes that the veteran has asserted that he 
had PTSD which was the result of the inservice stressful 
experience.  However, the veteran's self-report as to his 
having PTSD that was manifested as a result of his period of 
active service is not competent medical evidence.


As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  

The veteran does not have a current diagnosis of PTSD.  There 
is also no evidence of in-service incurrence or aggravation 
of PTSD.  There are no stressors which have been verified.

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any indication of PTSD, 
there is no current PTSD disability based upon verifiable 
stressors, and thus there can be no nexus between a current 
disability and service.  As noted in the previous paragraph, 
the veteran is not competent to provide such a medical 
opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's has PTSD that is related to his period of active 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests there is a current PTSD 
disability which has been linked to service based on verified 
stressors.  Accordingly, the veteran's claim of entitlement 
to service connection for PTSD is denied.


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See Gilbert, 1 
Vet. App. at 53.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

